            Case 5:20-cv-00957-D Document 35-8 Filed 06/14/21 Page 1 of 4




                        DECLARATION OF MATTHEW SUMNER

       I, Matthew Sumner, being of lawful age and under the penalty of perjury pursuant

to 12 O.S. § 426, do declare as follows:

       1.      I am employed as a detention officer at the Logan County Detention Center

and have been since January 16, 2018.

       2.      I am a named Defendant in Stewart v. Turn Key Health, et al., Case No.

CIV-20-957-D (W.D. Okl.) and am familiar with the allegations alleged by Charles Stewart.

       3.      I am a detention officer shift supervisor for the Logan County Detention

Center with the rank of Lieutenant. I was promoted to Lieutenant on August 1, 2019

       4.      I am familiar with former Logan County Justice Center inmate Charles

Stewart, as a result of my position as a detention officer and Mr. Stewart’s incarceration

in the Logan County Detention Center. I did not know Mr. Stewart outside the Logan

County Detention Center.

       5.      On August 10, 2020, I responded in writing to Mr. Stewart’s Request to Staff

dated August 6, 2020 and concerning COVID-19 by stating that LCDC inmates had been

provided with cleaning supplies and LCDC staff were doing all they could to prevent

COVID-19 from spreading into the facility pursuant the guidelines of the CDC.

       6.      On August 24, 2020, I responded to Mr. Stewart’s August 9, 2020, Request

to Staff, regarding his dental issue by stating that Mr. Stewart had been provided cleaning

supplies for his cell and that the LCDC was following CDC guidelines for the screening of

inmates.

       7.      When I responded on August 24, 2020 to Mr. Stewart’s August 9, 2020,

Request to Staff I mistakenly believed the request to be regarding COVID-19 due to its




                                                                                     EXHIBIT 8
            Case 5:20-cv-00957-D Document 35-8 Filed 06/14/21 Page 2 of 4




similarity to Mr. Stewart’s August 6, 2020, Request to Staff regarding COVID-19 and my

response reflects this belief.

       8.      On September 8, 2020, I responded in writing to Mr. Stewart’s Offender

Grievance dated September 3, 2020 regarding his dental issue by inquiring as to when

Mr. Stewart’s Provider appointment for his dental issue had been and the number of Sick

Call Requests he had submitted to Turn Key staff regarding this issue.

       9.      In responding to Mr. Stewart’s Offender Grievance with these inquiries I was

attempting to investigate and verify the underlying factual basis for his for his grievance

pursuant to LCDC Policy No. 2-06, Inmate Grievances.

       10.     Prior to responding to Mr. Stewart’s Offender Grievance Report Form dated

September 3, 2019, I consulted with Turn Key Medical Staff, who informed me that Mr.

Stewart’s dental issue had been treated and any treatment beyond what had already been

provided was not medically necessary and would be elective in nature. My request to Mr.

Stewart was for information from verifying that information and for all additional

information Mr. Stewart might have to support his claims.

       11.     Following my response to Mr. Stewart’s Offender Grievance on September

8, 2020, I never received a response from Mr. Stewart in any way regarding the specific

grievance request including any information regarding the timing of Mr. Stewart’s Sick

Call request nor the number of Sick Call requests he had submitted.

       12.     On January 6, 2021, I became a reserve officer with Logan Sheriff’s Office

due to health issues.

       13.     Further, Staff at LCDC has no oversight or control over whether care is

deemed medically necessary or what care an inmate receives.



                                             2
         Case 5:20-cv-00957-D Document 35-8 Filed 06/14/21 Page 3 of 4




      14.    I am not aware of any Turn Key Health employee at the Logan County

Detention Center having ever refused to treat an inmate when it was medically necessary,

having provided inadequate or inappropriate care to an inmate, and/or of any Turn Key

Health, LLC policy which authorizes the non-treatment, inadequate treatment, and/or

inappropriate medical treatment of any inmate at the Logan County Detention Center.

      15.    At no time have I interfered with, or requested or directed staff to interfere

with any medical assessment or treatment of Mr. Stewart. Nor am I aware of any staff

interfering with any medical assessment or treatment of Mr. Stewart.

      16.    The facts, statements and assertions set forth above are based on my own

personal knowledge and/or review of relevant materials and documents.

      17.    The facts, statements and assertions set forth above are true and correct to

the best of my knowledge, information and belief.




                                            3
Case 5:20-cv-00957-D Document 35-8 Filed 06/14/21 Page 4 of 4




                              4
